DETAILED ACTION
Status of the claims
	Claims 1-19 are currently pending.


Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and 


Claims 1-2, 12 are rejected under 35 U.S.C. 103 as being unpatentable over Frederick (US 20190230777) in view of Khoche (US 20190272458).
Regarding claim 1, Frederick disclosed a smart electrical socket for monitoring, comprising
a power plug configured to be plugged into an electrical outlet; 
[0017] For example, in other embodiments, the first connector 224 and/or second connector 228 (if present) may be AC (alternating current) electrical connectors, such as for first connector 224 to be an AC electrical plug (e.g., a two-prong NEMA 1-15 plug or three-prong NEMA 5-15 plug), and/or for second connector 228 to be an AC electrical socket (or vice versa).
a current converter configured to supply direct current to power electrical components of the line- powered wireless communications agent; 
[0030] As shown in FIG. 4, the smart-mesh circuit 201 includes a power circuit 307.  The power circuit 307 includes an AC power component 409 that receives AC power provided to the smart-mesh socket 100 at the bottom cap 101 and converts the AC power to DC power that can be used by the various components of the smart-mesh circuit 201.
[0019] FIG. 3 is a diagram of the smart-mesh circuit 201, according to one illustrated implementation.  The smart-mesh circuit 201 includes a main circuit 301, a first wireless circuit 303, a second wireless circuit 305, and a power circuit 307. {i.e. wireless communications agent}
a first wireless communications interface; 
a first antenna connected to the first wireless communications interface; 
[0026] As shown in the example embodiment of FIG. 4, the first wireless circuit 303 within the smart-mesh circuit 201 may include one or more transceivers (such as transceiver 405) that each communicates with other devices through a local area network and/or a wireless ad hoc network, such as those provided by technologies and wireless communication protocols including Wi-Fi Direct.RTM.  or other Wi-Fi functionality based on the IEEE 802.11 standard, Bluetooth.RTM., NFC (Near-Field Communication), 802.15 (ZigBee.RTM.), 3G wireless and/or 4G wireless (e.g., LTE, NB-IoT, etc.), 5G wireless, etc. {i.e. the first wireless circuit 303 inherently having an antenna}
a processor; 
[0020] FIG. 4 is a block diagram showing components of the smart-mesh circuit 201, according to one illustrated implementation.  The main circuit 301 includes one or more processing units 401 that control the operation and communications of the smart-mesh socket 100.
a sensor; 
[0049] In at least some embodiments, the devices are each part of or otherwise associated with a mechanical system that contains one or more actuators to manipulate a surrounding environment and that may further contain one or more sensors to obtain information from the surrounding environment, such as for a device to control the associated system to perform industrial operations in at least some embodiments--as non-exclusive examples, the devices may be part of or otherwise associated with environmental controls for a building (e.g., as part of one or more HVAC, or heating, ventilation and air conditioning, units), or may be part of or 
one or more status indicators.
	[0012] For example, the top case 105 may be colored bright orange or red to provide a visual indicator that a smart-mesh socket 100 has been coupled to an ordinary light socket or other ordinary electrical socket.  In addition, different colors may be used to indicate different versions or capabilities of various types of smart-mesh sockets 100, such as to indicate one or more of the following: one or more particular wireless communication protocols that the 
smart-mesh socket implements; a quantity of wireless communication protocols that the smart-mesh socket implements; one or more types of software that the smart-mesh socket implements; one or more types of electrical sockets that the smart-mesh socket includes (e.g., one or more light sockets, one or more USB sockets, etc.); one or more other physical attributes of the smart mesh socket (e.g., size); etc. The ability to visually determine the capabilities and layout of a smart-mesh network comprising multiple smart-mesh sockets 100 may be useful, for example, in big box stores with raised ceilings in which light sockets may be located 30 or 40 or more feet high, by allowing managers or users to identify smart-mesh sockets 100 and potentially determine the layout of the mesh network, all from the ground floor.

Frederick did not explicitly disclose a memory module that stores a device identifier associated with the line-powered wireless communications system; and 
Frederick disclosed further  [0020] The main circuit 301 may include one or more memory components 403, such as non-transitory computer-readable or processor-readable media. { memory components 403 thus a memory module}  
memory 96 for storing data (e.g., state, event, and localization data, and a unique identifier 98 associated with the segment 70).  
Frederick and Khoche are considered to be analogous art because they pertain to tracking system. Therefore, it would have been obvious to one of ordinary skills in the art before the effective filing date of the claimed invention to incorporate a memory module that stores a device identifier associated with the line-powered wireless communications system for Frederick’s system in order to identify each smart electrical socket.
	Regarding claim 2, the claim is interpreted and rejected as claim 1. {see colored bright orange or red to provide a visual indicator of [0012]}
	Regarding claim 12, referring to Fig. 2A, Frederick disclosed [0013] FIG. 2A is an exploded view showing the components of the smart-mesh socket 100, according to one illustrated implementation. The smart-mesh socket 100 includes a bottom cap 101, a lower case 103, a smart-mesh circuit 201, a top case 105, a top socket 203, and a center spring assembly 205. As shown in FIG. 2A, the base portion 110 of the lower case 103 is sized and shaped to fit into the bottom cap 101. The enclosure portion 112 of the lower case 103 receives the smart-mesh circuit 201. As shown in FIG. 2A, a portion of the smart-mesh circuit 201 may extend into the base portion 110 of the lower case 103 towards the bottom cap 101. In some implementations, this portion of the smart-mesh circuit 201 may be electrically coupled to one or more electrical connectors within the bottom cap 101 and be used to provide electricity to the smart-mesh circuit 201 when the smart-mesh socket 101 is engaged and electrically coupled with .


Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Frederick (US 20190230777) in view of Khoche (US 20190272458), in view of Smith (US 20170046928).
Regarding claim 3, Frederick did not disclose wherein the respective states of the wireless communications system comprise a red light state indicating an actual or imminent system failure state, a yellow light state indicating a warning state, and a green light indicating a normal operating state.
Smith teaches a wireless control and communication system wherein [0067] The status-light unit may display yet another color, such as red, if the device has suffered a failure (i.e., a fatal error) that brings down the sample-processing line. Exemplary failures may include intrinsic machine failures, such as an electrical, mechanical, software, or optical failure, among others. This type of failure is likely to require field service. Other exemplary failures include operational failures, such as an equipment jam, a dimmed or burned out light, etc. An operational failure may or may not be user-repairable. The status-light unit may display the same color (e.g., red) when the device is not communicating with the control system, either at start-up or if the connection is lost later. 
  [0066] The status-light unit may display still another color, such as yellow, if a warning condition (i.e., a non-fatal error) exists for the device that allows sample processing to continue. Exemplary warning conditions include experimental failures.

Frederick and Smith are considered to be analogous art because they pertain to wireless communication system. Therefore, it would have been obvious to one of ordinary skills in the art before the effective filing date of the claimed invention to incorporate the respective states of the wireless communications system comprise a red light state indicating an actual or imminent system failure state, a yellow light state indicating a warning state, and a green light indicating a normal operating state for Frederick’s system in order to provide further more detailed status information to user.


Claims 4-8 are rejected under 35 U.S.C. 103 as being unpatentable over Frederick (US 20190230777) in view of Khoche (US 20190272458), in view of Smith (US 20170046928), in view of Kulkarni (US 20180332434).
Regarding claim 4, Frederick did not disclose wherein the wireless communications agents act as traffic agents that detect logistic rule violations by performing localized context-sensitive checks between periods in which the wireless communications agents are in sleep mode.
 Kulkarni teaches asset tracking system wherein [0212] Upon identification of an asset type associated with the leaf node 1000A, the mobile application 5102 may cause the mobile device 5000 to provision /download to the leaf node 1000A a set of operational rules appropriate 
[0446] POIs 4000 may act similar to readers, receiving and measuring transmissions from leaf nodes/asset tags. POIs 4000 may also act as peripherals, such as leaf nodes, receiving commands from reader nodes (such as with information regarding what leaf nodes the POI 4000 should listen for and when to listen for them) and reporting back to the reader nodes 2000 the measured results, if any. POIs 4000, particularly leaf node POIs 4000 may be designed to be lower in cost than typical reader nodes 2000 and may operate primarily in a low, minimal power, sleep mode most of the time, reducing power consumption.
Frederick and Kulkarni are considered to be analogous art because they pertain to wireless communication system. Therefore, it would have been obvious to one of ordinary skills in the art before the effective filing date of the claimed invention to incorporate the wireless communications agents act as traffic agents that detect logistic rule violations by performing localized context-sensitive checks between periods in which the wireless communications agents are in sleep mode for Frederick’s system so that it would be able to enforce certain rules.
Regarding claim 5, the claim is interpreted and rejected as claim 4. {see download checks and rule in [0212] of Kulkarni}
Frederick did not disclose rule violations that trigger alarms.
Kulkarni teaches further [0472] These rules look for input events and generate output metrics or exceptions to be provided to the user or as feedback into the system to initiate action (such as an alarm or system halt). 
[0484] For example, in a process when a tag associated with an engine is at a location 1 at time T, the tag for that engine should be at location 2 at time T+3 minutes. In this case, a user if this rule is violated, e.g. turn on an alarm, e.g. send a text message. For example, in a process, when one hundred tags associated with chairs reach Location 3, a tag associated with a crate meant to contain such chairs should leave Location 3 and arrive at location 12 within 8 minutes. If this does not happen then a signal needs to go to Location 2 to stop sending chairs to Location 3, and also the system sends a text to the factory manager. The process flow editor allows the user to write rules like this.
Therefore, it would have been obvious to one of ordinary skills in the art before the effective filing date of the claimed invention to incorporate rule violations that trigger alarms for Frederick’s system in order to inform the user rule violation has occurred.
Regarding claim 6, the claim is interpreted and rejected as claim 5. {see [0484] of Kulkarni}
Regarding claim 7, Frederick did not disclose wherein the wireless communications agents log all events.
Kulkarni teaches further [0487] In embodiments, the process flow specifies that events should occur for some graph nodes and arcs. Events may include log file entries, alarms, control signals to various nodes and devices such as ordering a machine or device to turn on or shut off, and the like. For example, whenever an asset arrives at location 13, the asset is logged in a journal, or whenever an asset goes from location 1 to location 3, a node sends a text message to the factory manager.

Regarding claim 8, the claim is interpreted and rejected as claim 7. {since all the event would be logged, parcel splits and consolidation would be logged too}


Claims 9, 14-15 are rejected under 35 U.S.C. 103 as being unpatentable over Frederick (US 20190230777) in view of Khoche (US 20190272458), in view of Wilker (US 20150237424).
Regarding claim 14, the claim is interpreted and rejected as claim 1.
Frederick did not disclose comprising a line-powered security intercom plugged into a socket of an electrical power outlet, wherein the security intercom is equipped with a touchscreen display, a camera, and a fingerprint sensor that controls access to an area of the physical premises environment behind a security door.
Wilke teaches a modular system wherein [0040] Embodiments of the technology generally relate to a modular and customizable communication and entertainment system platform, be it for example a wired or wireless audio or visual devices such as, audio/visual speaker systems, headphones, sound bars, networked speakers, phone systems, intercom systems, or the like.
[0032] A further embodiment also provides for a "Security Panel", that may contain some stored data, physical material, or protected space, that is released based upon some input, signal, or programming criteria. Additionally, the Security Panel may control access to a location, or facial recognition, fingerprint scanner, heat signature detector, voice signature analyzer for security purposes, perhaps utilizing or incorporating cameras, projectors, sensors, LCDs, to gain access to a location, site, or controlled information. These security panels or submodules, may, for example, be incorporated into a display screen, with the panels and submodules arrayed around the display screen, allowing for modular security elements to be customized based upon the depth or control, secrecy, or access associated with material or an individual.
  [0047] The controller may receive a variety of user control signals, including button and touchscreen (resistive, capacitive, acoustic, optical, etc.) presses, audio and speech recognition, video and gesture recognition, digital communication from infrared remote controls, Bluetooth, WiFi, Zigbee, ZWave, NFC/RFID communications, and the like.
Frederick and Wilker are considered to be analogous art because they pertain to wireless control and communication system. Therefore, it would have been obvious to one of ordinary skills in the art before the effective filing date of the claimed invention to incorporate a line-powered security intercom plugged into a socket of an electrical power outlet, wherein the security intercom is equipped with a touchscreen display, a camera, and a fingerprint sensor that controls access to an area of the physical premises environment behind a security door for Frederick’s system as an alternative embodiment in order to provide addition capabilities.
Regarding claim 15, the claim is interpreted and rejected as claim 14.
Regarding claim 9, the claim is interpreted and rejected as claim 14.


Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Frederick (US 20190230777) in view of Khoche (US 20190272458), in view of Martel (US 20170185375).
Regarding claim 10, Frederick did not disclose comprising an automated virtual assistant that recognizes speech and generates synthesized speech based on data stored in a memory.
Martel teaches a proactive assistance wherein [0027] FIG. 1 illustrates a block diagram of system 100 according to various examples. In some examples, system 100 can implement a digital assistant. The terms "digital assistant," "virtual assistant," "intelligent automated assistant," or "automatic digital assistant" can refer to any information processing system that interprets natural language input in spoken and/or textual form to infer user intent, and performs actions based on the inferred user intent.
[0205] When a user request is received by I/O processing module 728 and the user request can include speech input, I/O processing module 728 can forward the speech input to STT processing module 730 (or speech recognizer) for speech-to-text conversions.
[0238] Additionally or alternatively, the stream of audio data can include speech received at the electronic device (e.g., via microphone 213) from the user of the electronic device. In some examples, the stream of audio data can include previously recorded speech or synthesized speech (e.g., voicemail prompt or automated answering service, automated voice response menu, etc.) associated with the second electronic device. In particular, the record speech or synthesized speech can be played, generated, or transmitted by the second electronic device.
Frederick and Martel are considered to be analogous art because they pertain to wireless control and communication system. Therefore, it would have been obvious to one of ordinary .


Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Frederick (US 20190230777) in view of Khoche (US 20190272458), in view of Martel (US 20170185375), in view of White (US 4275385).
Regarding claim 11, Frederick disclosed wherein the automated virtual assistant is configured to access a wireless tracking system implemented by multiple of the line-powered wireless communications systems to locate a wireless tag carried by a particular person in a physical premises environment, 
[0022] For example, in embodiments in which multiple smart-mesh sockets 100 are used in a retail store, the operating system and additional software programs (if any) may allow the various smart-mesh sockets 100 to track customers throughout the store based on monitoring transmissions from each customer's mobile devices.  The data gained from tracking customers may allow the store operator to, for example, generate heat maps related to customer movements throughout the store, or identify relationships between various products located throughout the store.
Frederick did not disclose initiate a wireless call to a line-powered wireless communications system that is nearest to the particular person's current location.
White teaches a personnel locator system wherein To locate an individual who is equipped with an infrared transmitter, the remote terminal operator would simply have to enter to enable the operator to request not only the location of a person, but also the nearest telephone to that person so that he may be reached quickly in emergency situations. (col. 11, line 16-28)
Frederick and White are considered to be analogous art because they pertain to location tracking system. Therefore, it would have been obvious to one of ordinary skills in the art before the effective filing date of the claimed invention to incorporate initiate a wireless call to a line-powered wireless communications system that is nearest to the particular person's current location. for Frederick’s system in order to reach the person quickly in emergency situations.




Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Frederick (US 20190230777) in view of Khoche (US 20190272458), in view of Chou (US 20180212450).
Regarding claim 13, Frederick did not disclose wherein the line-powered wireless communications system is integrated into a plug of an electrical cable.
Chou teaches a wireless communication module wherein [0020] Referring to FIG. 3, in addition to the power pins 212a, 212b exposed from the surface of the body of the plug 21, the exterior of the plug 21 can include a display unit 215 for displaying the power consumption 
[0029] Referring to FIG. 2, the electronic apparatus A with environmental sensing function can further include a communication module 213. The communication module 213 is a wired communication module or a wireless communication module.
Frederick and Chou are considered to be analogous art because they pertain to wireless communication system. Therefore, it would have been obvious to one of ordinary skills in the art before the effective filing date of the claimed invention to incorporate the line-powered wireless communications system is integrated into a plug of an electrical cable for Frederick’s system as an alternative compacted embodiment.


Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over Frederick (US 20190230777) in view of Khoche (US 20190272458), in view of Skaaksrud (US 20160232479).
Regarding claim 16, Frederick disclosed wherein at least one of the line-powered wireless communications agents further comprises: a second wireless communications interface …
and a second antenna connected to the second wireless communications interface.
an antenna}
Frederick did not disclose a second wireless communications interface having a second communication range that is different than a communication range of the first wireless communications interface;
Skaaksrud teaches system for tracking wherein [0067] FIG. 1 illustrates a basic diagram of an exemplary wireless node network in accordance with an embodiment of the invention.  The exemplary network shown in FIG. 1 comprises a server 100 connected to a network 105, which is also operatively connected to different network components, such as a master node 110a and indirectly to an ID node 120a through master node 110a.  Master node 110a is typically connected to an ID node 120a via short-range wireless communications (e.g., Bluetooth.RTM.  formatted communications).  Master node 110a is typically connected to server 100 through network 105 via longer-range wireless communication (e.g., cellular) and/or medium range wireless communication (e.g., wireless local area data networks or Wi-Fi).
Frederick and Skaaksrud are considered to be analogous art because they pertain to tracking system. Therefore, it would have been obvious to one of ordinary skills in the art before the effective filing date of the claimed invention to incorporate a second wireless communications interface having a second communication range that is different than a communication range of the first wireless communications interface for Frederick’s system when it need to communicate with different devices (i.e. server, or tags}


s 17-18 are rejected under 35 U.S.C. 103 as being unpatentable over Frederick (US 20190230777) in view of Khoche (US 20190272458), in view of Enyedy (US 9117154).
Regarding claim 17, Frederick did not disclose further comprising one or more flexible adhesive wireless communications tags, wherein the different types of line-powered wireless communications agent are configured to wirelessly communicate with the one or more flexible adhesive wireless communications tags.
Enyedy teaches an RFID system wherein An RFID system consists of at least an RFID tag and an RFID transceiver.  The RFID tag can contain an antenna that provides reception and/or transmission to radio frequency queries from the RFID transceiver.  The RFID tag can be a small object, such as, for example, an adhesive sticker, a flexible label and integrated chip, etc. (col. 1, line 51-56)
Frederick and Enyedy are considered to be analogous art because they pertain to tracking system. Therefore, it would have been obvious to one of ordinary skills in the art before the effective filing date of the claimed invention to incorporate one or more flexible adhesive wireless communications tags, wherein the different types of line-powered wireless communications agent are configured to wirelessly communicate with the one or more flexible adhesive wireless communications tags for Frederick’s system since it is well known type of tag used in tracking goods.
Regarding claim 18, Frederick disclosed [0029] The use of multiple smart-mesh circuits 201 within a mesh network allows for a highly precise determination of a device's location using known methods, such as, for example, a triangulation method based on signal strength.  
[0050] More generally, other tasks for devices and/or their associated systems may include identifying a location of a particular device or other object (e.g., based on which of 
Therefore, the combined system of Frederick and Enyedy would have the claimed limitations.


Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over Frederick (US 20190230777) in view of Khoche (US 20190272458), in view of Enyedy (US 9117154), in view of DeBates (US 20180196978).
Regarding claim 19, Frederick did not explicitly disclose wherein each of the one or more flexible adhesive wireless communications tags is configured to transmit an associated identifier to a respective line-powered wireless communications agent, in response to receiving an interrogation from the respective line-powered wireless communications agent.
DeBates teaches wireless RFID-based tracking system wherein [0035]  In response to receipt of an interrogation signal, an ASIC/CPU module of the RFID tag 218 formulates a response that may include data (e.g., the item identifier 216) from the RFID tag, and the response is wirelessly transmitted to the RFID reader.

Frederick and DeBates are considered to be analogous art because they pertain to tracking system. Therefore, it would have been obvious to one of ordinary skills in the art before the effective filing date of the claimed invention to incorporate ach of the one or more flexible adhesive wireless communications tags is configured to transmit an associated identifier to a respective line-powered wireless communications agent, in response to receiving an interrogation from the respective line-powered wireless communications agent for Frederick’s system since it is one of well known methods.


Comments
This office action is made Non-final because applicant’s argument is persuasive. 


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HONGMIN FAN whose telephone number is (571)272-2784.  The examiner can normally be reached on 9-6 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hai Phan can be reached on (571)272-6338.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/HONGMIN FAN/
Primary Examiner, Art Unit 2685